DETAILED ACTION
	This action is responsive to 10/20/2020.
	Prior objection to the drawings has been withdrawn.
	Prior objection to claim 12 has been withdrawn.
	Claims 1-10 and 12-16 are pending.
	Claims 11 and 17 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak et al. (US Pub. 2018/0329554) in view of Choi et al. (US Patent 10,230,069), hereinafter Choi.
Regarding claim 1, Beak discloses a display device (an organic light emitting display device-see fig. 1 and [0011]), wherein display device has a display area (i.e., active area-see [0046]) and a non-display area (i.e., non-active area-see [0044] and [0050]-[0051]), wherein the display device comprises: a substrate (substrate 111-see, for example, fig. 3); a driving circuit layer arranged on the substrate (see, for example, fig. 3, wherein the driving thin film transistor 130 (layers/films 112, 114, and 116) and pad electrodes (e.g., 180) together constitute a driving circuit layer) and comprising a first metal layer (i.e., display pad electrode 182 together with the source and drain electrodes 136 and 138 are herein equated to a first metal layer-see fig. 3 and [0052]), wherein the first metal layer comprises pins located in the non-display area (i.e., pad electrode 182 disposed in the bezel area-see fig. 3 and [0050]); a light-emitting device layer arranged on the driving circuit layer (light emitting elements 120-see, for example, fig. 3) and comprising: organic light-emitting diodes, each of the organic light-emitting diodes comprising a first electrode (anode 122-see fig. 3 and [0027]), a light-emitting layer (light emitting stack 124-see fig. 3 and [007]) and a second electrode (a cathode 126-see fig. 2 and [0027]) that are disposed on the driving circuit layer (i.e., the light emitting element 120 is disposed on the driving circuit layer as shown in fig. 3); and a pixel definition layer comprising apertures exposing the first electrode (i.e., bank 128-see fig. 3); a thin film encapsulation layer arranged on the light-emitting device layer (encapsulation unit 140-see fig. 3) and comprising a first inorganic encapsulation layer (first inorganic encapsulation layer 142-see fig. 3 and [0031]); a touch sensing unit arranged on the thin film encapsulation layer (i.e., touch driving lines 152 and touch sensing lines 154 arranged on the encapsulation layer 140-see figs. 2-3 and [0035]) and comprising: a touch insulation layer (touch insulating film 158-see fig. 3 and [0035]) and a second touch metal layer second touch electrodes 154e, first bridges bridge 152b, and routing line 156 are all formed of the same material using at least one metal selected from the group of Al, Ti, Cu, Mo, Ta, and MoTi (see [0066] and fig. 3) and are herein equated to the claimed second metal layer); wherein a projection of the first inorganic encapsulation layer onto the substrate and a projection of the protective layer onto the substrate do not overlap with the pins; or wherein the projection of the first inorganic encapsulation layer onto the substrate and a projection of the touch insulation layer onto the substrate do not overlap with the pins (see, for example, figs. 3, 5F, and 6, wherein the encapsulation layer (142, 144, and 146) within the display area denoted by (I-I’) and the touch insulating film 158 do not overlap with the display pads 180 in the non-active area denoted by (II-II’)).
Beak does not appear to expressly disclose a protective layer arranged on the touch sensing unit; and wherein a projection of the first inorganic encapsulation layer onto the substrate and a projection of the protective layer onto the substrate have coincident edges; or wherein the projection of the first inorganic encapsulation layer onto the substrate and a projection of the touch insulation layer onto the substrate have same outlines; and wherein an edge of the thin film encapsulation layer directly contacts an edge of the protective layer.
Choi is relied upon to teach a protective layer arranged on the touch sensing unit (see fig. 2B and [col. 10, ll. 43-59], which teaches a touch insulating film 430 (herein equated to a protective layer) that may be formed to cover a touch electrode 410); and wherein a projection of the first inorganic encapsulation layer onto the substrate and a projection of the protective layer onto the substrate have coincident edges (as shown in fig. 2b, first inorganic film 310 of thin film encapsulation layer 300 and the touch insulating film 430 have coincident edges at the end of the display area (DA-see fig. 2A)); or wherein the projection of the first inorganic encapsulation layer onto the substrate and a projection of the touch insulation layer onto the substrate have same outlines; and wherein an edge of the thin film encapsulation layer directly contacts an edge of the protective layer (as shown in fig. 2B, an edge of the touch insulating film 430 directly contacts an edge of the thin film encapsulation layer 300).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate a protective cover layer with the display device of Beak, as taught by Choi, in order in order to cover the touch electrodes (see [col. 1, ll. 45-46]), and wherein a projection of the first inorganic encapsulation layer and a projection of the protective layer onto the substrate have coincident edges, as taught by Oh29, in order to provide a display apparatus having reduced occurrence of cracking and reduced propagation of cracks (see [col. 1, ll. 32-35]).
Regarding claim 2, Beak discloses wherein the thin film encapsulation layer further comprises an organic encapsulation layer (organic encapsulation layer 144-see fig. 3 and [0031]) and a second inorganic encapsulation layer (inorganic encapsulation layer 146-see fig. 3 and [0031]), wherein the first inorganic encapsulation layer, the organic encapsulation layer, and the second inorganic encapsulation layer are sequentially stacked (see fig. 3, wherein 142, 144, and 146 are sequentially stacked); wherein the projection of the first inorganic encapsulation see, for example, figs. 3, 5F, and 6, wherein the encapsulation layer (142, 144, and 146) within the display area denoted by (I-I’) and the touch insulating film 158 do not overlap with the display pads 180 in the non-active area denoted by (II-II’)); wherein the projection of the first inorganic encapsulation layer onto the substrate, a projection of the second inorganic encapsulation layer onto the substrate have coincident edges (see, for example, fig. 3 wherein first and second inorganic encapsulation layers (142 and 146) have matching edges on the substrate). 
However, Beak does not appear to expressly teach wherein the projection of the first inorganic encapsulation layer onto the substrate, a projection of the second inorganic encapsulation layer onto the substrate and the projection of the protective layer onto the substrate have coincident edges; or wherein the projection of the first inorganic encapsulation layer onto the substrate, the projection of the second inorganic encapsulation layer onto the substrate, and the projection of the touch insulation layer onto the substrate have same outlines.
Choi is further relied upon to teach wherein the projection of the first inorganic encapsulation layer onto the substrate, a projection of the second inorganic encapsulation layer onto the substrate and the projection of the protective layer onto the substrate have coincident edges; or wherein the projection of the first inorganic encapsulation layer onto the substrate, the projection of the second inorganic encapsulation layer onto the substrate, and the projection of the touch insulation layer have same outlines (see, for example, fig. 2B, wherein the touch insulating film 430, first inorganic film 310a, and second inorganic film 310b of the thin film encapsulation layer 300 have coincident edges).
Regarding claim 6, Choi is further relied upon to teach wherein the protective layer is made of an inorganic material (see, for example, [col. 11, ll. 7-13], which further teaches that the touch insulating film 430 may be an inorganic film formed of an inorganic material).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the invention of Beak by incorporating a protective cover for the touch electrodes, wherein the protective layer is made of an inorganic material, as taught by Choi, as a simple substitution of one known element for another to yield predictable results.
Regarding claim 7, Beak discloses wherein the touch sensing unit further comprises a first touch metal layer (see, for example, fig. 3, wherein second bridges 154b are herein equated to the claimed first touch metal layer), the first touch metal layer comprising a plurality of first connection portions (see fig. 3); wherein the touch insulation layer comprises first through holes that expose a part of the plurality of first connection portions (i.e., contact holes 150-see fig. 3); wherein the second touch metal layer comprises a plurality of first touch electrode blocks (first touch electrodes 152e-see figs. 2-3), a plurality of second touch electrode blocks (second touch electrode 154e-see fig. 3), and a plurality of second connection portions (first bridges 152b-see fig. 3); wherein adjacent first touch electrode blocks of the plurality of first touch electrode blocks in a first direction are electrically connected through one of the see fig. 2, wherein in a vertical direction, adjacent first electrodes 152e are connected to each other by first bridges 152b), and wherein adjacent second touch electrode blocks of the plurality of second touch electrode blocks in a second direction are electrically connected through one of the plurality of second connection portions to form a second touch electrode (see fig. 2, in a horizontal direction, adjacent second electrodes 154e are connected to each other by second bridges 154b).
Regarding claim 8, Beak discloses wherein the plurality of first electrode blocks is grid-shaped (see figs. 2 and 7A), and the plurality of second electrode blocks is grid-shaped (see figs. 2 and 7A); and wherein the touch insulation layer is provided with recesses for receiving the plurality of first electrode blocks and the plurality of second electrode blocks (see fig. 3).
Regarding claim 10, Beak discloses wherein the recesses penetrate through the touch insulation layer (see, for example, fig. 3 electrodes (154e and bridges 152b) penetrate the touch insulating layer 158).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak in view of Oh29, and further in view of Oh et al. (US Pub. 2018/0061899 same as US Patent 10,340,317), hereinafter Oh99.
Regarding claim 4, Beak in view of Choi does not appear to expressly teach wherein a thickness of the protective layer increases from an edge area to a central area.
Oh99 is further relied upon to teach wherein a thickness of the protective layer increases from an edge area to a central area (see, for example, figs. 4, 6E, and 7-8, with description in [0091], which show a touch protective film 176 that is formed to cover touch sensing and driving lines (152, 154), thus preventing the touch sensing/driving lines from being corroded by external moisture, etc., and wherein the thickness of the touch protective film 176 decreases from the right edge towards the central area).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to modify the inventions of Beak and Choi such that the protective layer increases from an edge to a central area, as taught by Oh99, in order to cover the touch sensing lines 154 and touch driving lines 152, thus preventing them from being corroded by external moisture (see [col. 9, ll. 3-7]), and to allow for planarization of the display.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak in view of Jang et al. (US Pub. 2015/0034920 same as US Patent 10,297,789), hereinafter Jang, and Choi.
Regarding claim 12, Beak discloses a method for manufacturing a display device, the display device having a display area (i.e., active area-see [0046]) and a non-display area (i.e., non-active area-see [0044] and [0050]-[0051]), wherein the method comprises: providing a [[substitute]] substrate (substrate 111-see, for example, fig. 3); forming a driving circuit layer on the substrate (see, for example, fig. 3, wherein the driving thin film transistor 130 (layers/films 112, 114, and 116) and pad electrodes (e.g., 180) together constitute a driving circuit layer), the driving circuit layer, and the first metal layer (i.e., display pad electrode 182 together with the source and drain electrodes 136 and 138 are herein equated to a first metal layer-see fig. 3 and [0052]) comprising a first metal layer comprising pins disposed in the non-display area (i.e., pad electrode 182 disposed in the bezel area-see fig. 3 and [0050]); forming a light-emitting device layer on the driving circuit layer (light emitting elements 120-see, for example, fig. 3), the light-emitting device layer comprising: organic light-emitting diodes, each of the organic light-emitting diodes comprising a first electrode (anode 122-see fig. 3 and [0027]), a light-emitting layer (light emitting stack 124-see fig. 3 and [007]) and a second electrode (a cathode 126-see fig. 2 and [0027]) that are disposed on the driving circuit layer (i.e., the light emitting element 120 is disposed on the driving circuit layer as shown in fig. 3); and an electrode definition layer comprising apertures exposing the first electrode (i.e., bank 128-see fig. 3); forming a thin film encapsulation preparation layer on the light-emitting device layer (encapsulation unit 140-see fig. 3), the thin film encapsulation preparation layer comprising a first inorganic preparation layer (first inorganic encapsulation layer 142-see fig. 3 and [0031]); forming a touch sensing unit on the thin film encapsulation preparation layer (i.e., touch driving lines 152 and touch sensing lines 154 arranged on the encapsulation layer 140-see figs. 2-3 and [0035]), the touch sensing unit comprising a first touch metal layer (see, for example, fig. 3, wherein second bridges 154b are herein equated to the claimed first touch metal layer), a touch insulation layer (touch insulating film 158-see fig. 3 and [0035]), and a second touch metal layer (touch insulating film 158-see fig. 3 and [0035]) and a second touch metal layer (second touch electrodes 154e, first bridges bridge 152b, and routing line 156 are all formed of the same material using at least one metal selected from the group of Al, Ti, Cu, Mo, Ta, and MoTi (see [0066] and fig. 3) and are herein equated to the claimed second metal layer), wherein a projection of the first inorganic encapsulation layer onto the substrate does not overlap with the pins (see fig. 3).
Beak does not appear to expressly disclose forming a protective preparation layer on the touch sensing unit; patterning the protective preparation layer to form a precursor protective layer; and patterning the first inorganic preparation layer by using the precursor protective layer as a mask to form a first inorganic encapsulation layer and a protective layer.
Jang is relied upon to teach forming a protective preparation layer on the touch sensing unit; patterning the protective preparation layer to form a precursor protective layer; and patterning the first inorganic preparation layer by using the precursor protective layer as a mask to form a first inorganic encapsulation layer and a protective layer (see, for example, [0023], [0044], [0086], [0092], and [0104], which teach using a second protective layer 330 of a display unit 200 as a mask to form a second organic layer (see [0023]) and a first organic layer 310 (see [0086], [0092], and [0104])).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the invention of Beak to include using the protective layer as a mask to pattern other layers, such as the inorganic layers of the encapsulation layer, as taught by Jang, advantageously, encapsulation of the display unit 200 may be optimized (see [0092]).
Beak in view of Jang does not appear to expressly teach wherein a projection of the first inorganic encapsulation layer onto the substrate and a projection of the have coincident edges and do not overlap with the pins; and wherein an edge of the thin film encapsulation layer directly contacts an edge of the protective layer.
Choi is relied upon to teach wherein a projection of the first inorganic encapsulation layer onto the substrate and a projection of the protective layer onto the substrate have coincident edges and do not overlap with the pins (see, for example, fig. 2b, wherein, at the edge of the display area (DA-see fig. 2A), the first inorganic film 310a of the thin film encapsulation layer 300, and the touch insulating film 430 (herein equated to the claimed protective layer) have coincident edges); and wherein an edge of the thin film encapsulation layer directly contacts an edge of the protective layer (as shown in fig. 2B, an edge of the touch insulating film 430 directly contacts an edge of the thin film encapsulation layer 300).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions of Beak and Jang such that projection of the first inorganic encapsulation layer and a projection of the protective layer onto the substrate have coincident edges, wherein an edge of the thin film encapsulation layer directly contacts an edge of the protective layer, as taught by Choi, in order to provide a display apparatus having reduced occurrence of cracking and reduced propagation of cracks (see [col. 1, ll. 32-35]).
Regarding claim 13, Beak discloses wherein said forming the thin film encapsulation preparation layer on the light-emitting device layer comprises: forming a first inorganic encapsulation material layer (i.e., first inorganic encapsulation layer 142); and thinning the first inorganic encapsulation material layer to form the first inorganic preparation layer (see, for example, fig. 5C and [0063]-[0064]).   
Regarding claim 14, Beak discloses further comprising forming an organic encapsulation layer (organic encapsulation layer 144-see fig. 3) and a second inorganic preparation layer on the first inorganic preparation layer (second inorganic encapsulation layer 146).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak in view of Jang and Choi, and further in view of Washio et al. (US Pub. 2020/0006706), hereinafter Washio.
Regarding claim 16, Beak in view of Jang and Choi does not appear to expressly teach further comprising: thinning the protective preparation layer to form the protective layer after patterning the protective preparation layer.
Washio is relied upon to teach further comprising: thinning the protective preparation layer to form the protective layer after patterning the protective preparation layer (see, for example, [0101], which teaches that resistance property of a protecting film (of a display apparatus having an organic EL element) against bending is improved by thinning the protective film).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions of Beak, Jang, and Choi to include thinning the protective layer, as taught by Washio, in order to prevent the occurrence of cracks in the protecting film which undesirably causes a risk of allowing water to infiltrate the organic EL element through the cracks, which results in deterioration of the organic EL element (see [0100]).
Allowable Subject Matter
Claims 3, 5, 9, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggests the limitations recited in the aforementioned claims.
Response to Arguments
Applicant’s arguments, see Applicant remarks, pg. 12-16, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi et al. (US Patent 10,230,069).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627